                     UNITED STATES DISTRICT COURT

                          DISTRICT OF HAWAII


KEICY CHUNG,                           CIV. NO. 18-00469 LEK-RT

                  Plaintiff,

     vs.

VISTANA VACATION OWNERSHIP, INC.
and STARWOOD HOTELS & RESORTS
WORLDWIDE, LLC,

                  Defendants.


             ORDER DENYING PLAINTIFF’S OBJECTIONS AND
          AFFIRMING THE MAGISTRATE JUDGE’S FINDINGS AND
      RECOMMENDATION TO DENY PLAINTIFF’S MOTION FOR DEFAULT
      JUDGMENT AND ADOPTING THE FINDINGS AND RECOMMENDATION

            On January 24, 2019, the magistrate judge filed his

Findings and Recommendation to Deny Plaintiff’s Motion for

Default Judgment (“F&R”).       [Dkt. no. 35.]   On January 30, 2019,

pro se Plaintiff Keicy Chung (“Plaintiff”) filed a document

titled “Plaintiff’s Reply in Support of Plaintiff’s Motion for

Default Judgment.”    [Dkt. no. 36.]    The substance of Plaintiff’s

document has been construed as Plaintiff’s Objections to the F&R

(“Objections”).    [EO: Court Order Construing Pltf.’s January 30,

2019 Filing as Objections to the Magistrate Judge’s Findings and

Recommendation, Filed January 24, 2019, filed 2/6/19 (dkt.

no. 40).]   On February 13, 2019, Defendants Vistana Vacation

Ownership, Inc. and Starwood Hotels & Resorts Worldwide, LLC
(“Defendants”) filed their response to Plaintiff’s Objections.

[Dkt. no. 45.]   The Court has considered the Objections as a

non-hearing matter pursuant to Rule LR7.2(e) of the Local Rules

of Practice for the United States District Court for the

District of Hawaii (“Local Rules”).   Plaintiff’s Objections are

hereby denied, and the F&R is adopted, for the reasons set forth

below.

                            BACKGROUND

          Plaintiff filed his complaint on November 29, 2018

(“Complaint”) alleging diversity jurisdiction.   [Dkt. no. 1.]

Defendants were both served with the Summons and Complaint on

November 30, 2018.   [Dkt. nos. 6, 7.]   On December 21, 2018,

Defendants electronically filed their Motion to Dismiss

Complaint (“Motion to Dismiss”), and certified that a copy of

the Motion to Dismiss had been served upon Plaintiff via First-

Class Mail at Plaintiff’s last known address.    [Dkt. nos. 14

(Motion to Dismiss), 14-2 (certificate of service).]   Due to a

clerical error however, Defendants did not mail out Plaintiff’s

copy of the Motion to Dismiss on December 21, 2018, and instead

mailed it on December 26, 2018.   See Amended Certificate of

Service, filed 1/17/19 (dkt. no. 30); Defs.’ Opp. to Motion for

Default Judgment, filed 1/17/19 (dkt. no. 28), Decl. of

Nicholas R. Monlux in Supp. of Opp. at ¶¶ 3-4.



                                  2
           On January 3, 2019, Plaintiff filed his Motion for

Default Judgment (“Default Motion”), without first obtaining

entry of default.   [Dkt. no. 19.]    The magistrate judge issued

his recommendation to deny Plaintiff’s Default Motion as

premature because: “Plaintiff has not requested an entry of

default, and default has not been entered.”    [F&R at 2 (citing

Brooks v. United States, 29 F. Supp. 2d 613, 618 (N.D. Cal.

1997), aff’d, 162 F.3d 1167 (9th Cir. 1998)); Fed. R. Civ. P.

55(a)).]   After the magistrate judge issued his F&R, Plaintiff

filed his “Request for Entry of Default Against Defendants” on

January 30, 2019 (“Request”).   [Dkt. no. 37.]     On February 6,

2019, the magistrate judge denied the Request, stating that

“Defendants timely defended with their [14] Motion to Dismiss

Complaint on 12/21/18.   Although service of the motion was not

timely, the delay is not a failure to plead and did not

prejudice Plaintiff.”    [Minutes, dkt. no. 41.]

           In the instant Objections, Plaintiff argues the

magistrate judge erred in his recommendation because: 1) even if

Plaintiff had requested an entry of default, it could not have

been made because Defendants falsely stated when the Motion to

Dismiss had been served upon Plaintiff; 2) Defendants failed to

respond to Plaintiff’s Summons and Complaint because the Motion

to Dismiss was not timely served on Plaintiff in accordance with

Fed. R. Civ. P. 5 and 12; and 3) the factors set forth in Eitel

                                  3
v. McCool, 782 F.2d 1470, 1472 (9th Cir. 1986), weigh in favor

of this Court granting Plaintiff’s Default Motion.

                            STANDARD

          This Court reviews a magistrate judge’s findings and

recommendations under the following standard:

               When a party objects to a magistrate judge’s
          findings or recommendations, the district court
          must review de novo those portions to which the
          objections are made and “may accept, reject, or
          modify, in whole or in part, the findings or
          recommendations made by the magistrate judge.”
          28 U.S.C. § 636(b)(1); see also United States v.
          Raddatz, 447 U.S. 667, 673 (1980); United States
          v. Reyna–Tapia, 328 F.3d 1114, 1121 (9th Cir.
          2003) (en banc) (“[T]he district judge must
          review the magistrate judge’s findings and
          recommendations de novo if objection is made, but
          not otherwise.”).

               Under a de novo standard, this Court reviews
          “the matter anew, the same as if it had not been
          heard before, and as if no decision previously
          had been rendered.” Freeman v. DirecTV, Inc.,
          457 F.3d 1001, 1004 (9th Cir. 2006); United
          States v. Silverman, 861 F.2d 571, 576 (9th Cir.
          1988). The district court need not hold a de
          novo hearing; however, it is the court’s
          obligation to arrive at its own independent
          conclusion about those portions of the magistrate
          judge’s findings or recommendation to which a
          party objects. United States v. Remsing, 874
          F.2d 614, 616 (9th Cir. 1989).

Muegge v. Aqua Hotels & Resorts, Inc., Civil 09-00614 LEK-BMK,

2015 WL 4041313, at *2 (D. Hawai`i June 30, 2015) (alteration in

Muegge) (some citations omitted).




                                4
                              DISCUSSION

I.   Motion for Default Judgment

          This district court has previously explained that:

               Securing a default judgment pursuant to
          Federal Rule of Civil Procedure 55 is a two-step
          process. See Eitel v. McCool, 782 F.2d 1470,
          1471 (9th Cir. 1986). First, “[w]hen a party
          against whom a judgment for affirmative relief is
          sought has failed to plead or otherwise defend,
          and that failure is shown by affidavit or
          otherwise, the clerk must enter the party’s
          default.” Fed. R. Civ. P. 55(a).

               After default has been entered, a party may
          then apply to the court for entry of a default
          judgment. See Fed. R. Civ. P. 55(b)(2). . . .

State Farm Mut. Auto. Ins. Co. v. Morris, Civ. No. 15-00511 ACK-

KJM, 2016 WL 3947611, at *3 (D. Hawai`i July 19, 2016) (some

alterations in State Farm).    Moreover, entry of default does not

automatically entitle the non-defaulting party to a default

judgment as a matter of right, and the court has “wide

discretion in determining whether to enter a default judgment

under Rule 55.”   Valley Oak Credit Union v. Villegas, 132 B.R.

742, 746 (9th Cir. 1991) (citation omitted).

          Plaintiff’s Objections are rejected because

the magistrate judge properly identified the two-step framework

of Rule 55(a)-(b) and explained that Plaintiff’s failure to

first seek and obtain an entry of default precluded a

recommendation to grant Plaintiff’s Default Motion.   See F&R at


                                   5
2; United States v. McHugh, Civil No. 14-00299 JMS-KSC, 2015 WL

620168, at *1 (D. Hawai`i Feb. 12, 2015) (“Rule 55[(b)] requires

a two-step process, consisting of: (1) seeking the clerk’s entry

of default, and (2) filing a motion for entry of default

judgment.” (alteration in McHugh) (internal quotation marks and

some citations omitted) (citing Eitel v. McCool, 782 F.2d 1470,

1471 (9th Cir. 1986);1 Symantec Corp. v. Global Impact, Inc., 559

F.3d 922, 923 (9th Cir. 2009))).

          Nevertheless, Plaintiff argues Defendants’ failure to

strictly comply with the filing deadlines under Rules 5 and 12

constitutes a failure to respond, and prevented the Clerk of

Court from filing an entry of default against Defendants.

Plaintiff’s argument is misplaced.     First, Defendants

electronically filed their Motion to Dismiss on December 21,

2018, which was “within 21 days after being served” with the

Summons and Complaint.   See Fed. R. Civ. P. 12(a)-(b).    Although

they apparently did not serve Plaintiff with a copy of the

Motion to Dismiss until December 26, 2018, Plaintiff has not

demonstrated any actual prejudice as a result of the delay.

See, e.g., Bush v. City of Philadelphia, 684 F. Supp. 2d 634,


     1 Although the Westlaw case citation notes the United States
of America is the plaintiff in McHugh, the docket reflects
Patrick Takeuchi is the pro se plaintiff. See 2015 WL 620168,
at *1.



                                   6
639 (E.D. Pa. 2010) (ruling that the plaintiff was not entitled

to default judgment because the plaintiff’s claim was

insufficient, and the defendant’s failure to strictly comply

with Fed. R. Civ. P. 12(a) (2009) did not result in any

prejudice).2   Second, there is no disputing that Defendants’

Motion to Dismiss is Defendants’ intent to defend in this

action, therefore, entry of default would not be appropriate

because Defendants have not “failed to plead or otherwise

defend” under Rule 55(a).

          Because no entry of default was made prior to

Plaintiff filing the Default Motion, and because Defendants have

responded to the Summons and Complaint in accordance with

Rule 12 and 55, Plaintiff’s Objections to the magistrate judge’s

F&R are denied.   The Court will not reach Plaintiff’s additional

arguments addressing the Eitel factors since Plaintiff has

failed to satisfy the necessary precondition of obtaining an

entry of default, and Defendants are actively defending against

the claims in this action.   See Muegge, 2015 WL 4041313, at *2

(“‘[O]bjections that would not alter the outcome are moot, and

can be overruled on that basis alone.’” (quoting Rodriguez v.

     2 When Bush was decided, the Federal Rules of Civil
Procedure permitted a defendant twenty days to file a responsive
pleading or motion. See Fed. R. Civ. P. 12(a) (2009). As of
December 1, 2009, a defendant was required to file an answer
within 21 days after service of the summons and complaint. Id.;
see also Bush, 684 F. Supp. 2d at 639 n.7.


                                 7
Hill, No. 13cv1191–LAB (DHB), 2015 WL 366440, at *1 (S.D. Cal.

Jan. 23, 2015))).

                               CONCLUSION

           On the basis of the foregoing, Plaintiff’s Objections

to the magistrate judge’s Findings and Recommendation to Deny

Plaintiff’s Motion for Default Judgment, filed January 30, 2019,

are HEREBY DENIED and the magistrate judge’s F&R is HEREBY

ADOPTED.

           IT IS SO ORDERED.

           DATED AT HONOLULU, HAWAI`I, March 8, 2019.




KEICY CHUNG VS. VISTANA VACATION OWNERSHIP, INC., ET AL.; CV 18-
00469 LEK-RT; ORDER DENYING PLAINTIFF'S OBJECTIONS AND AFFIRMING
THE MAGISTRATE JUDGE'S FINDINGS AND RECOMMNEDATION TO DENY
PLAINTIFF'S MOTION FOR DEFAULT JUDGMENT AND ADOPTING THE
FINDINGS AND RECOMMENDATION



                                   8
